Case 1:20-cv-00150-C Document 1 Filed 03/10/20 Page 1 of 11                    PageID #: 1



                   IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF ALABAMA

  CONTAINERS, INC.

                         Plaintiff,

          v.                                     CASE NO. 1:20-CV-00150

  THE CAN MAN, LLC &
  HUNTER RODRIGUEZ

                         Defendants.




                                      COMPLAINT

      Plaintiff, Containers, Inc., for and as its Complaint against Defendants, The Can

Man, LLC and Hunter Rodriguez, alleges as follows:

                                        PARTIES

   1. Plaintiff, Containers, Inc., is a corporation organized under the laws of the State

of Florida with its principal place of business at 72 Milstead Street, Pensacola, Florida

32503.

   2. Defendant The Can Man, LLC is a limited liability company organized under the

laws of the State of Alabama with its principal place of business at 1401 Schillinger Road

North, Semmes, Alabama 36575.

   3. Upon information and belief, Defendant Hunter Rodriguez is an individual

residing in this judicial district and is the principal of Defendant The Can Man, LLC.

                             JURISDICTION AND VENUE

   4. Jurisdiction is proper in this Court because this litigation arises under federal law,

namely, the Lanham Act. The Court has jurisdiction over this action under 28 U.S.C. §



                                             1
Case 1:20-cv-00150-C Document 1 Filed 03/10/20 Page 2 of 11                   PageID #: 2



1331 (federal question), 28 U.S.C. § 2201 (Declaratory Judgment Act), and 28 U.S.C. §

1367 (supplemental jurisdiction).

    5. This Court has personal jurisdiction over Defendants because Defendant The Can

 Man, LLC’s principal place of business is within this judicial district and Defendant

 Hunter Rodriguez is domiciled within this judicial district.

    6. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1391(c).

                                           FACTS

    7. Since at least as early as 2003, Plaintiff has continuously offered waste and

 storage container rental services, including dumpster rental services, under THE CAN

 MAN mark (“Mark”).

    8. Since its first opening, Plaintiff has used THE CAN MAN in a prominent and

 distinctive manner in interstate commerce so as to distinguish the source of its services

 from those of others and has spent significant effort and sums of money in advertising

 and otherwise promoting its services under the Mark.

    9. Through Plaintiff’s use and promotion of THE CAN MAN Mark, the public has

 come to know and recognize THE CAN MAN as a designation identifying Plaintiff as

 the source of quality waste container and storage container rental services. Accordingly,

 THE CAN MAN Mark has developed and represents valuable goodwill, which

 rightfully belongs exclusively to Plaintiff.

    10.        Plaintiff owns U.S. Trademark Registration No. 5,339,405 for THE CAN

 MAN for “Rental of storage containers” and “Rental of portable toilets,” registered by

 the U.S. Patent and Trademark Office on November 21, 2017. Plaintiff has attached a

 copy hereto as Exhibit A.




                                                2
Case 1:20-cv-00150-C Document 1 Filed 03/10/20 Page 3 of 11                     PageID #: 3



    11.        Plaintiff also owns U.S. Trademark Application Serial No. 8,8800,859,

 filed with the U.S. Patent and Trademark Office, for THE CAN MAN for “Trash

 services, namely, rental of dumpsters.” Plaintiff has attached a copy hereto as Exhibit B.

    12.        Plaintiff’s federal trademark registration and application supplement the

 common law rights it has acquired through actual commercial use of its mark since at

 least as early as 2003.

    13.        Despite actual knowledge of Plaintiff’s business and prior use of THE

 CAN MAN, Defendants began offering identical and overlapping services as THE CAN

 MAN squarely within Plaintiff’s zone of operation and approximately 70 miles from

 Plaintiff’s principal place of business. Plaintiff has attached an example of Defendants’

 infringing use of the Mark as Exhibit C.

    14.        Plaintiff and Defendants offer identical and overlapping services.

    15.        Plaintiff learned of Defendants’ existence through actual consumer

 confusion. Plaintiff has received, and continues to receive, phone calls, messages, and

 customer comments confusing Defendants with Plaintiff.

    16.        Upon learning of Defendants’ existence, Plaintiff reached out through

 counsel on multiple occasions to resolve the consumer confusion that continues to date.

 Plaintiff first mailed a letter on November 7, 2019 to which Defendants did not respond.

 Plaintiff sent a second letter on December 11, 2019, requesting a response within five

 days. Defendants again failed to respond. Plaintiff then mailed a third, certified letter on

 January 24, 2020 requesting that Defendants cease and desist and respond within one

 week. Again, Defendants failed to respond.




                                              3
Case 1:20-cv-00150-C Document 1 Filed 03/10/20 Page 4 of 11                      PageID #: 4



    17.        In addition to formal written communications, Plaintiff’s counsel

 communicated with Defendants via phone and email on multiple occasions between

 November 2019 and January 2020. Defendant, THE CAN MAN, LLC, expressed

 interest in changing its name, and Plaintiff agreed to one of Defendant’s proposed

 names. Defendant, however, took no steps to change its name and continues to operate

 as THE CAN MAN.

    18.        Ultimately, despite written correspondence, emails, and phone calls with

 Plaintiff’s counsel, Defendants rebuffed Plaintiff’s efforts to resolve this matter outside

 of court.

    19.        Defendants seek to compete with Plaintiff and target the same customers

 who seek waste container, storage container, and dumpster rental services.

    20.        In selecting and continuing use of THE CAN MAN, notwithstanding their

 actual knowledge of Plaintiff’s rights, Defendants have acted and continue to act with

 wanton disregard for Plaintiff’s rights and with the willful intent and purpose of

 improperly taking or benefiting from the favorable reputation and valuable goodwill that

 Plaintiff has established in THE CAN MAN Mark.

    21.        Defendants’ actions have caused and continue to cause its services to be

 passed off as made, authorized, sponsored, endorsed by or otherwise connected or

 associated with Plaintiff.

    22.        Defendants’ actions have caused and continue to cause confusion and

 mistake, and to deceive consumers and others as to the source of origin, nature,

 characteristics, and quality of the goods and services offered by Defendants.




                                              4
Case 1:20-cv-00150-C Document 1 Filed 03/10/20 Page 5 of 11                      PageID #: 5



    23.        Defendants’ refusal to cooperate with Plaintiff’s multiple attempts to

 resolve this matter leaves Plaintiff with no option but to seek relief from this Court.

                                       COUNT I
             Infringement of Federally Registered Trademark/Service Mark
                                 15 U.S.C. § 1114(1)(a)
                               (Against All Defendants)

    24.        Plaintiff realleges and incorporates each and every allegation contained in

 the paragraphs above with the same force and effect as if they were fully set forth herein.

    25.        Plaintiff has used and continues to use its federally registered THE CAN

 MAN name and Mark in commerce in connection with virtually all of its services,

 including waste container, storage container, and dumpster rental services.

    26.        Defendants had both actual and constructive knowledge of Plaintiff’s

 ownership of and rights in its federally registered mark prior to Defendants’ infringing

 use of the Mark.

    27.        Defendants adopted and continue to use in commerce Plaintiff’s federally

 registered Mark, and marks confusingly similar thereto, with full knowledge of

 Plaintiff’s superior rights, and with full knowledge that their infringing use of Plaintiff’s

 Mark was intended to cause confusion, mistake and/or deception.

    28.        Defendants offer their goods and services under the infringing mark in the

 same channels of trade and to the same class of consumers as those in which Plaintiff’s

 legitimate goods and services are offered.

    29.        Defendants’ infringing use of Plaintiff’s name and Mark in connection

 with identical and overlapping goods and services is likely to cause, and has caused,

 confusion, mistake or deception as to the affiliation, connection or association of

 Defendants with Plaintiff, in violation of 15 U.S.C. § 1114.



                                              5
Case 1:20-cv-00150-C Document 1 Filed 03/10/20 Page 6 of 11                      PageID #: 6




                                        COUNT II
                     Unfair Competition and False Designation of Origin
                                    15 U.S.C. § 1125(a)
                                (Against All Defendants)

    30.        Plaintiff realleges and incorporates each and every allegation contained in

 the paragraphs above with the same force and effect as if fully set forth herein.

    31.        Defendants have deliberately and willfully attempted to trade on the hard-

 earned goodwill in Plaintiff’s name and Mark and the reputation established by Plaintiff

 in connection with its services, as well as to confuse consumers as to the origin and

 sponsorship of Defendants’ services.

    32.        Defendants’ conduct has deprived Plaintiff and continues to deprive

 Plaintiff of the ability to control the consumer perception of its services, placing the

 valuable reputation and goodwill of Plaintiff in the hands of Defendants.

    33.        Defendants’ conduct is likely to cause confusion, mistake, or deception as

 to the affiliation, connection, or association of Defendants with Plaintiff, and as to the

 origin, sponsorship, or approval of Plaintiff and its services in violation of Section 43 of

 the Lanham Act, 15 U.S.C. § 1125(a)(1).

    34.        Defendants had direct and full knowledge of Plaintiff’s prior use of and

 rights in its Mark before the acts complained of herein. The knowing, intentional, and

 willful nature of the acts set forth herein renders this an exceptional case under 15

 U.S.C. § 1117(a).

    35.        As a result of Defendants’ conduct, Plaintiff has suffered commercial

 damage, as well as the continuing loss of the goodwill and reputation established by

 Plaintiff in its Mark. This continuing loss of goodwill cannot be properly calculated and




                                              6
Case 1:20-cv-00150-C Document 1 Filed 03/10/20 Page 7 of 11                      PageID #: 7



 thus constitutes irreparable harm and an injury for which Plaintiff has no adequate

 remedy at law. Plaintiff will continue to suffer irreparable harm unless this Court enjoins

 Defendants’ conduct.

                                     COUNT III
                          Common Law Trademark Infringement
                               (Against All Defendants)

     36.        Plaintiff realleges and incorporates each and every allegation contained in

 the paragraphs above with the same force and effect as if they were fully set forth herein.

     37.        Plaintiff is the owner of valid and enforceable rights in THE CAN MAN

 for use in connection with waste container and storage container rental services,

 including dumpster rental services, in interstate commerce.

     38.        Plaintiff has used THE CAN MAN Mark in commerce continuously since

 at least at early as 2003, and consumers have come to associate THE CAN MAN Mark

 with services provided by Plaintiff. As a result of this association, Plaintiff has

 engendered significant goodwill.

     39.        Defendants have used marks in commerce that are confusingly similar

 and/or identical to THE CAN MAN Mark, including but not limited to THE CAN

 MAN, to identify and describe their own services that are similar or identical to

 Plaintiff’s services.

     40.        Defendants’ use of the identical and/or confusingly similar marks is

 causing actual consumer confusion as to the source of the services being provided by

 Defendants and therefore constitutes trademark infringement.

     41.        On information and belief, Defendants’ actions have been willful and

 deliberate.




                                              7
Case 1:20-cv-00150-C Document 1 Filed 03/10/20 Page 8 of 11                     PageID #: 8



    42.        Defendants’ actions have harmed Plaintiff’s valuable intellectual property

 rights, have damaged Plaintiff’s goodwill, and have caused Plaintiff to suffer damages

 that are not calculable in monetary terms.

    43.        If Defendants are not preliminarily and permanently enjoined by this

 Court, Defendants will continue their acts of trademark infringement set forth above,

 thereby deceiving the public, trading on Plaintiff’s goodwill and causing Plaintiff

 immediate and irreparable harm, damage, and injury. Plaintiff has no adequate remedy at

 law for the aforementioned irreparable harm.

                                     COUNT IV
                  Declaratory Judgment of Ownership of Trademark
                                  28 U.S.C. § 2201
                                (Against All Defendants)


    44.        Plaintiff realleges and incorporates each and every allegation contained in

 the paragraphs above with the same force and effect as if fully set forth herein.

    45.        As set forth above, Defendants have infringed Plaintiff’s intellectual

 property rights and engaged in unfair competition.

    46.        As indicated by the instant litigation, an actual, present, and justiciable

 controversy has arisen between Plaintiff and Defendants.

    47.        Plaintiff has used THE CAN MAN Mark in commerce continuously since

 at least 2003, and consumers have come to associate the Mark with services provided by

 Plaintiff. As a result, Plaintiff is the lawful owner of the Mark and all trademark rights

 associated with the Mark.

    48.        Plaintiff seeks a declaratory judgment from this Court that it owns the

 THE CAN MAN Mark.




                                              8
Case 1:20-cv-00150-C Document 1 Filed 03/10/20 Page 9 of 11                    PageID #: 9



                                      COUNT V
               Violation of the Alabama Deceptive Trade Practices Act
                              Ala. Code §§ 8-19-5, 8-19-10
                               (Against All Defendants)

    49.         Plaintiff realleges and incorporates each and every allegation contained in

 the paragraphs above with the same force and effect as if fully set forth herein.

    50.        Defendants’ use, without Plaintiff’s consent, of THE CAN MAN in

 connection with a business and/or with the sale, offering for sale, and advertising of

 goods has and/or is likely to cause confusion or mistake or to deceive as to the source of

 origin of the goods and/or services.

    51.        By causing confusion or misunderstanding as to the source, sponsorship,

 approval, or certification of goods or services, Defendants’ actions, as set forth above,

 are in violation of Alabama’s Deceptive Trade Practices Act, Ala. Code § 8-19-5.

    52.        By causing confusion or misunderstanding as to the affiliation,

 connection, or association with, or certification by another, Defendants’ actions, as set

 forth above, are in violation of Alabama’s Deceptive Trade Practices Act, Ala. Code §

 8-19-5.

    53.        By engaging in other unconscionable, false, misleading, or deceptive acts

 or practices in the conduct of trade or commerce, Defendants’ actions, as set forth above,

 are in violation of Alabama’s Deceptive Trade Practices Act, § Ala. Code 8-19-5.

    54.        As a result of Defendants’ conduct, Plaintiff has suffered and will continue

 to suffer damages and brings this action under Ala. Code § 8-19-10.

                                       COUNT VI
                         Unjust Enrichment Under Common Law
                                 (Against All Defendants)




                                             9
Case 1:20-cv-00150-C Document 1 Filed 03/10/20 Page 10 of 11                         PageID #: 10



     55.            Plaintiff realleges and incorporates each and every allegation contained in

  the paragraphs above with the same force and effect as if fully set forth herein.

     56.            By virtue of the egregious and illegal acts of Defendants as described

  above, Defendants have been unjustly enriched in an amount to be proven at trial.

     57.            Defendants’ retention of monies gained through its deceptive business

  practices, infringements, and otherwise would serve to unjustly enrich Defendants and

  would be contrary to the interests of justice.

                                         JURY DEMAND

         Pursuant to Fed. R. Civ. P. 38, Plaintiff demands a jury trial as to issues so triable.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that the Court:

         a.         Enter an order requiring that Defendants and their officers, agents,

 servants, employees, owners and representatives, and all other persons, firms or

 corporations in active concert or participation with them, be enjoined and restrained

 from:

               i.   Using in any manner THE CAN MAN or any other mark or name that is

                    confusingly similar to or a colorable imitation of THE CAN MAN;

              ii.   Doing any act or thing calculated or likely to cause confusion or mistake

                    in the minds of members of the public or prospective customers as to the

                    source of the products or services offered for sale, distributed, or sold, or

                    likely to deceive members of the public, or prospective customers, into

                    believing that there is some connection between Plaintiff and Defendants;

    b. Direct Defendants to provide an accounting of profits made by Defendants as a

         result of their unlawful conduct;


                                                  10
Case 1:20-cv-00150-C Document 1 Filed 03/10/20 Page 11 of 11                     PageID #: 11



    c. Enter judgment according to the declaratory relief sought;

    d. Enter an order awarding Plaintiff the damages it has suffered in addition to

          Defendants’ profits pursuant to 15 U.S.C. § 1117(a);

    e. Enter an order awarding treble damages pursuant to 15 U.S.C. § 1117(a);

    f. Enter an order awarding Plaintiff all of the costs and expenses incurred in this

          action;

    g. Enter an order awarding Plaintiff its reasonable attorney’s fees under any federal

          and/or state law to which it is entitled to compensation for reasonable attorney’s

          fees, including but not limited to, 15 U.S.C. § 1117(a), Fed. R. Civ. P. 11, 28

          U.S.C. § 1927, and the Court’s inherent power and authority;

    h. Enter such other further relief to which Plaintiff may be entitled as a matter of

          law or equity or which the Court determines to be just and proper.

 Dated:             March 10, 2020



                                                                      Respectfully submitted,

                                                                            ADAMSIP, LLC

                                                By:     /s/J. Hunter Adams
                                                               J. Hunter Adams
                                                                453 Dauphin Street, 2nd Floor
                                                                     Mobile, Alabama 36602
                                                                              (251) 289-9787
                                                                    hunter@adamsiplaw.com
                                                                     alexa@adamsiplaw.com
                                                                        Attorneys for Plaintiff




                                               11
